UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANUEL ALBERTO NICOLAS, individually
and on behalf of others similarly situated,
                              Plaintiff,
                                                              OPINION AND ORDER
                    – against –
                                                                   16 Civ. 7699 (ER)
701 DELI INC. (d/b/a 701 DELI), FOUAD
HIZAM MUSAID, ABDULLAH MUSAID, and
MAKI DOE,
                          Defendants.


Ramos, D.J.:

       On September 30, 2015, plaintiﬀ Manuel Alberto Nicolas brought the above-captained

action against 701 Deli Inc. (d/b/a 701 Deli), Fouad Hizam Musaid, Abdullah Musaid, and Maki

Doe (collectively, “Defendants”) for failure to pay overtime compensation, failure to pay

overtime premiums, failure to pay a wage higher than the statutory minimum, and failure to

furnish accurate wage statements and notices in violation of the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”). Doc. 1. Nicolas has submitted an application

for the Court to approve the parties’ Settlement Agreement (the “Agreement”). Doc. 70. For the

reasons set forth below, the application is DENIED.

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). �e parties therefore must satisfy the Court that

their agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015).

           In determining whether the proposed settlement is fair and reasonable, a
           court should consider the totality of circumstances, including but not limited
             to the following factors: (1) the plaintiﬀ’s range of possible recovery; (2)
             the extent to which the settlement will enable the parties to avoid anticipated
             burdens and expenses in establishing their respective claims and defenses;
             (3) the seriousness of the litigation risks faced by the parties; (4) whether
             the settlement agreement is the product of arm’s-length bargaining between
             experienced counsel; and (5) the possibility of fraud or collusion.

Felix v. Breakroom Burgers & Tacos, No. 15 Civ. 3531 (PAE), 2016 WL 3791149, at *2

(S.D.N.Y. Mar. 8, 2016) (quoting Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012)).

I.        THE SETTLEMENT AMOUNT AND FEES

          �e Agreement provides for a total settlement of $50,000. Agreement ¶ 1. �e Court is

satisﬁed that the parties have adequately justiﬁed the dollar amounts constituting the settlement.

Counsel’s estimated range of recovery was about $143,000. Doc. 70 at 2. Although the

settlement is only about one-third of the maximum recovery, Nicolas’ counsel indicates that

“conﬂicting evidence, the quality of the evidence and counsel and the allocation of the burden of

proof on” Nicolas together suggest that this settlement is fair and reasonable. Doc. 70 at 3. �e

Court agrees, especially in light of the fact that the parties were prepared to go to trial within a

week of when they reported a settlement in principle to the Court.

          Regarding the reasonableness of attorneys’ fees requested, the Court looks to “the

lodestar—the product of a reasonable hourly rate and the reasonable number of hours required by

the case–which creates a presumptively reasonable fee.” Zhang v. Lin Kumo Japanese Rest.,

Inc., No. 13 Civ. 6667 (PAE), 2015 WL 5122530, at *2 (S.D.N.Y. Aug. 31, 2015) (quoting

Stanczyk v. City of New York, 752 F.3d 273, 284 (2d Cir. 2014)). Under the proposed settlement

agreement, Nicolas’ attorneys will retain $16,666.67 — one-third of the total settlement amount.

In line with the requirements for FLSA settlement approval in this Circuit, Nicolas’ counsel has

submitted billing records detailing the type of work performed and hours logged by each attorney

                                                   2
or staﬀ member in this matter so that the Court may calculate reasonable fees under the

“lodestar” method. See Garcia v. Jambox, Inc., No. 14 Civ. 3504 (MHD), 2015 WL 2359502, at

*6 (S.D.N.Y. Apr. 27, 2015) (“In this circuit, a proper fee request entails submitting

contemporaneous billing records documenting, for each attorney, the date, the hours expended,

and the nature of the work done. �at requirement extends to parties seeking approval of a

settlement that allocates a portion of the proceeds to the attorney.” (internal quotation marks and

citations omitted)); see also Beckert, 2015 WL 8773460, at *2 (evaluating the reasonableness of

plaintiﬀ’s request for fees of one-third of the settlement amount by reviewing the reasonable

hours worked multiplied by reasonable hourly rates, i.e. the lodestar method).

        Here, Plaintiﬀ’s counsel’s lodestar calculation is $8745.00 and $1366.00 in costs for a

total of $10,111.00. Doc. 70, Ex. 3. �is work includes drafting court documents, calculating

damages, attending mediation, trial preparation, and settlement negotiations. �e total amount of

hours billed by all individuals is 29.95 hours. Id. �e Court is satisﬁed with the billing rates that

counsel assigned to each biller and the number of hours spent for each task. 1 Based on these

sums, the Court ﬁnds that the requested attorneys’ fees and costs of $16,667, one-third of the

settlement, are objectively reasonable.

II.     THE RELEASE PROVISIONS

        �e Agreement, however, contains a provision preventing Nicolas from “opt[ing]-in to

any current or future lawsuit against Defendants alleging violations of the FLSA and [requiring

him to] also aﬃrmatively opt-out of any current or future lawsuit against Defendants alleging

violations of the New York Labor law.” Agreement ¶ 6(b). Although class action releases in this


1
 �e lodestar amount was calculated at a rate of $400 an hour for attorney Michael Faillace, $175 an hour for
attorney Sara Isaacson, $350 an hour for attorney Paul Hershan, $200 an hour for attorney Marisol Santos, and $100
an hour for “PL” (presumably a paralegal), who performed miscellaneous research.

                                                        3
